DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Restriction Requirement, applicant has elected Group II, claims 7-28.  Applicant has also amended claims 29-36 to be dependent upon elected claim 18.  Therefore, claims 1-6 have been withdrawn and claims 7-36 are to be examined.  

Claim Interpretation
	The claims recite receiving data including game client and game backend.  The following part of applicant’s specification will be used to interpret these terms.
From applicant’s paragraph [0078], “The game backend 402B may include game instructions, game logic, as well as game graphics, animation, audio, etc. The game client 402C may include a network client for connection to a server, such as that in a cloud computing arrangement, to communicate game state, game data, and game information to the server.  The game client 402C may be used to process data and instructions for performing game play management and accounting function, and/or to provide input/output function of the game 402 (receive players input, analyze data, provide feedback, etc.).”


Compile – COMPUTING (of a computer) convert (a program) into a machine-code or lower-level form in which the program can be executed.

RTP – return to player.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15, 17-26, 28-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PG pub 2017/0186272) in view of Henry et al. (US PG pub 2014/0087355).

Schwartz et al. shows all of the limitations of the claims except for specifying that validating, at a validation module of the computer-implemented game development platform, a compatibility of the compiled game of chance with the computer-implemented game development platform and the game math of the compiled game of chance.



In regards to claims 7, 18 and 36, 
	receiving, at a game registry of a computer-implemented game development platform, data representing a game of chance, the data including game math, game client, and game backend;  (see figure 4, the Internet Gaming Platform receives many games via APIs or application programming interfaces.  At paragraph [0083], there is an example of low-stakes online gaming.  Paragraph [0037] recites, “The computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application or gaming app).  Such software can be executed, for example, on a single local computer or in a network environment (e.g., via the internet, a wide-area network, a local-area network, a client-server network (such as a cloud computing network), or other such network) using one or more network computers.  For example, a gaming app can be downloaded to a mobile device (such as a mobile phone, smart phone, tablet computer, or wearable computer) from an "app store" and installed locally on the computing device.  The gaming app can be configured to interact with a gaming platform server and/or a remote game server in order to exchange game play and/or account information and can be configured to implement the gaming platform and/or games locally or by interfacing with the gaming platform and/or remote game server during game play in order to provide the gaming platform and game play experience.  The gaming embodiments disclosed herein can also be provided through an app hosted by a social media provider.”  This is 
compiling, at a compilation module of the computer-implemented game development platform, the data representing the game of chance so as to create a game of chance to be run on a gaming system with one or more game control modules regulated by one or more gaming regulatory agencies; (Paragraph [0067], “In these implementations, the RNG component, paytable data, and win determination logic are typically performed by the game server 1404 (e.g., for regulatory purposes).  The image content data used for local rendering in such implementations can comprise game play information that includes game outcome data, such as the random numbers determined from the RNG component, the amount of a win determined from the paytable, and/or the account balance after a win.” As can be seen figures 4 and 5, the data transferred to the Internet Gaming Platform has been converted into a machine-code or lower-level form in which the program can be executed.) and 

Henry et al. teaches, paragraph [0088], “(2) A data validation process in which the content server ensures that data entered or uploaded adheres to normalized forms, allowing the same content to be used in multiple game formats without rewriting or editing content for each new game format.”
Based on the teaching of Henry et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Schwartz et al. invention to incorporate validating, at a validation module of the computer-implemented game development platform, a compatibility of the compiled 
 
	In regards to claims 8, 19 and 34,
developing, at a game development module of the computer-implemented game development platform, the data representing the game of chance. (see figure 4, the vendors)
 
	In regards to claims 9 and 20,
wherein the game development module comprises one or more of: software development kit, simulator, and game development guide, for facilitating development of the data representing the game. (end of paragraph [0087].)
 
	In regards to claims 10 and 21,
publishing the validated game on a game store of the computer-implemented game development platform. (see the “app store” cited above in paragraph [0037].) 
 
	In regards to claims 11 and 22,
wherein the computer-implemented game development platform is arranged to host the validated game. (figure 4)
 


wherein the computer-implemented game development platform is distributed on a cloud computing arrangement. (see the cloud structure cited above in paragraph [0037].)
 
	In regards to claims 13 and 24,
wherein the gaming system is part of the computer-implemented game development platform. (figure 4)
 
	In regards to claims 14 and 25,
wherein the game of chance is a wagering game. (At paragraph [0083], there is an example of low-stakes online gaming.)
 
	In regards to claims 15 and 26,
wherein the game math comprises a pay table. . (see the pay table cited above in paragraph [0067].)
 
	In regards to claims 17, 28 and 29,
wherein the one or more game control modules comprise one or more of game metering module and random result generator module. (paragraph [0087] shows, “In operation, when a game is launched from the gaming platform, the interface may receive data indicating, among other things, a player's account balance so that the game can apply the account balance to its credit meter (or account meter) and 
 
	In regards to claim 30,
wherein the game storage is further arranged for storing game play result. (figure 3)
 
	In regards to claim 33,
	further comprising a bonus or jackpot module operably connected with the game engine to provide a bonus game or jackpot prize. (a bonus is available, paragraph [0063].)
 
	In regards to claim 35,
	further comprising a credit handling module for handling wagering information associated with the game of chance. (paragraph [0055].)

 
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PG pub 2017/0186272) and Henry et al. (US PG pub 2014/0087355) in further view of Nicely (US PG pub 2016/0110943).

The combination of Schwartz et al. and Henry et al., as applied above, shows all of the limitations of the claims except for specifying that the game math comprises RTP of the game.
	Nicely teaches, [0015] “Every Class II and Class III gambling game can be mathematically characterized in terms of its mathematical Expected Value.  Known in the gaming industry as "payback percentage", "return to player", or simply "RTP", the mathematically expected value for a given game reflects its long-term expected ratio of (awards paid out)/(wagers taken in).”

Based on the teaching of Nicely, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Schwartz et al. and Henry et al. invention to incorporate RTP in order to mathematically regulate the game. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PG pub 2017/0186272) and Henry et al. (US PG pub 2014/0087355) in further view of Kelly et al. (US PG pub 2015/0199868).

	The combination of Schwartz et al. and Henry et al., as applied above, shows all of the limitations of the claims except for specifying that the data representing the game of chance has been compiled and certified prior to storage on the game storage.

Kelly et al. teaches, paragraph [0322] downloaded games being compiled, validated and certified in order to make the gaming more secure.

Based on the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Schwartz et al. and Henry et al. invention to incorporate the data representing the game of chance has been compiled and certified prior to storage on the game storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715